                                          Case 4:18-cv-04144-PJH Document 49 Filed 04/09/19 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JODY DIANE KIMBRELL,
                                                                                        Case No. 18-cv-04144-PJH
                                  8                    Plaintiff,

                                  9              v.                                     ORDER DENYING MOTION TO
                                                                                        VACATE JUDGMENT
                                  10     TWITTER INC.,
                                                                                        Re: Dkt. No. 45
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 16, 2018, the court dismissed the above-entitled action, with leave
                                  14   to amend. Dkt. 37. On February 14, 2019, after pro se plaintiff Jody Kimbrell filed an
                                  15   amended complaint, the court again dismissed the action but this time with prejudice.
                                  16   Dkt. 43. The court entered judgment on the same day. Dkt. 44. Now before the court is
                                  17   plaintiff’s “Motion to Petition to Remit Bill of Review pursuant to Rule 60(b).” Dkt. 45.
                                  18   The court interprets the motion as a motion to vacate judgment pursuant to Federal Rule
                                  19   of Civil Procedure 60(b). The motion could also be considered a motion to alter or
                                  20   amend judgment pursuant to Federal Rule of Civil Procedure 59(e). The court considers
                                  21   both potential avenues of relief below.
                                  22          A motion to reconsider a final appealable order is appropriately brought under
                                  23   Federal Rule of Civil Procedure 59(e) or 60(b). Fuller v. M.G. Jewelry, 950 F.2d 1437,
                                  24   1442 (9th Cir. 1991). Reconsideration is an “extraordinary remedy, to be used sparingly
                                  25   in the interests of finality and conservation of judicial resources.” Kona Enters., Inc. v.
                                  26   Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (discussing Rule 59(e)).
                                  27          Rule 59(e) allows a party to seek an order altering or amending a judgment. Rule
                                  28   59(e) does not describe the conditions under which a court should reconsider a prior
                                          Case 4:18-cv-04144-PJH Document 49 Filed 04/09/19 Page 2 of 2




                                  1    decision, but courts have determined that reconsideration under Rule 59(e) “should not

                                  2    be granted, absent highly unusual circumstances, unless the district court is presented

                                  3    with newly discovered evidence, committed clear error, or if there is an intervening

                                  4    change in the controlling law.” Kona Enterprises, 229 F.3d at 890.

                                  5           Under Rule 60(b), “the court may relieve a party . . . from a final judgment, order,

                                  6    or proceeding” for the following reasons: (1) mistake, inadvertence, surprise, or

                                  7    excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could

                                  8    not have been discovered in time to move for a new trial under Rule 59(b); (3) fraud,

                                  9    misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the

                                  10   judgment has been satisfied, released, or discharged; it is based on an earlier judgment

                                  11   that has been reversed or vacated; or applying it prospectively is no longer equitable; or

                                  12   (6) any other reason that justifies relief. Fed. R. Civ. P. 60(b).
Northern District of California
 United States District Court




                                  13          Here, plaintiff contends that “newly discovered evidence” supports her motion to

                                  14   vacate or amend judgment. The only such “evidence” plaintiff points to are three online

                                  15   articles about Twitter and its CEO, Jack Dorsey. Plaintiff also appears to claim that

                                  16   Dorsey would testify to the factual accuracy of plaintiff’s complaint.

                                  17          Putting aside the question of whether online articles, two from a Russian news

                                  18   channel, are even admissible to prove the truth of the matter asserted, the court finds that

                                  19   plaintiff’s motion, the assertions therein, and the attached articles do nothing to remedy

                                  20   the deficiencies present in plaintiff’s now dismissed complaints. Thus, plaintiff has

                                  21   articulated no basis for vacating, altering, or amending the judgment. The motion is

                                  22   DENIED. The court will entertain no further motions in this case.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 9, 2019

                                  25
                                                                                     PHYLLIS J. HAMILTON
                                  26                                                 United States District Judge
                                  27

                                  28
                                                                                      2
